Opinion filed December 21, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00012-CR
                                         __________

                     JAMES MATTHEW HORTON, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 18th District Court

                                     Johnson County, Texas

                                  Trial Court Cause No. F44746


                           MEMORANDUM OPINION

       The jury convicted James Matthew Horton, appellant, of the third-degree felony offense
of violating a protective order by committing an assault. See TEX. PENAL CODE ANN. § 25.07(a),
(g) (West Supp. 2012). The jury assessed appellant’s punishment at confinement for a term of
eight years. We affirm.
       In his sole issue on appeal, appellant challenges the sufficiency of the evidence with
respect to the assault element of the offense. Appellant argues that the evidence was insufficient
to support the jury’s rejection of his claim of self-defense. We review a challenge to the
sufficiency of the evidence under the standard of review set forth in Jackson v. Virginia, 443
U.S. 307, 318–19 (1979). Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v.
State, 337 S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson
standard, we examine all of the evidence in the light most favorable to the verdict and determine
whether, based on that evidence and any reasonable inferences from it, any rational trier of fact
could have found the essential elements of the offense beyond a reasonable doubt. Jackson, 443
U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). When the sufficiency
claim involves self-defense, we must also determine whether any rational trier of fact could have
found against appellant on the self-defense issue beyond a reasonable doubt. Saxton v. State, 804
S.W.2d 910, 914 (Tex. Crim. App. 1991). Once a defendant produces evidence raising the issue
of self-defense, the State has the burden of persuasion (not production) to refute the self-defense
claim, which requires only that the State prove its case beyond a reasonable doubt. Id. at 913;
see TEX. PENAL CODE ANN. § 2.03 (West 2011).
       The record shows that appellant’s wife, Erica Vee Horton, obtained a family violence
protective order effective May 19, 2010. The parties did not abide by the terms of the protective
order. On the afternoon of July 8, 2010, when Erica got home, appellant was lying on the couch
in her residence. Appellant immediately began cursing Erica and calling her “f’ing stupid.” As
Erica tried to walk away, appellant got up off the couch, grabbed Erica by the neck, and threw
her to the floor—where she hit her knees. Appellant then grabbed Erica by the hair, slammed
her forehead into the floor, picked up a rock that was used as a doorstop, and hit her in the back
of the head with the rock. Erica left the residence and called 911.
       Two deputies responded to the call. Both deputies testified at trial and confirmed that
Erica had abrasions on her knees, redness on the side of her neck, a fresh goose-egg type lump
on her forehead, and a rather large knot on the back of her head that was sensitive to touch and
seemed to be growing. Erica was upset and crying. Photographs of Erica’s injuries were taken
by one of the deputies and were introduced into evidence at trial.
       Appellant admitted that he violated the protective order by being with Erica, but he
testified that he acted in self-defense with respect to the incident at issue.       According to
appellant, he and Erica got into a heated argument after (1) she told him she had sold her
wedding ring and (2) he received a text message from a female with whom he was “kind of
flirty.” Both appellant and Erica were screaming and hollering, and appellant decided that he

                                                 2
had had enough and was leaving. Appellant called his father and Erica’s mother, who were
married to each other, to ask if he could stay with them for a few days. As appellant was telling
Erica’s mother that Erica was going crazy and that appellant wanted a divorce, Erica picked up a
rock that was used as a doorstop and hit appellant twice with the rock: once in the mouth and
once just above the eye. Appellant testified that, as Erica was hitting him with the rock, he
pushed her away and “she smacked herself in the head.” When she tried to hit appellant a third
time, he grabbed her wrist and the back of her neck and “took her to the floor to her knees.”
Appellant took the rock away from Erica and let her go. She jumped up and ran out of the house.
       Section 9.31 of the Penal Code provides in relevant part that “a person is justified in
using force against another when and to the degree the actor reasonably believes the force is
immediately necessary to protect the actor against the other’s use or attempted use of unlawful
force.” TEX. PENAL CODE ANN. § 9.31 (West 2011). From the evidence presented at trial, a
rational jury could have found that appellant’s use of force was not justified; the jury could have
believed Erica’s version of the incident and disbelieved appellant’s version. After reviewing all
of the evidence, we hold that a rational trier of fact could have found the essential elements of
the offense beyond a reasonable doubt and also could have found against appellant on the self-
defense issue beyond a reasonable doubt. Appellant’s issue is overruled.
       The judgment of the trial court is affirmed.




                                                            JIM R. WRIGHT
                                                            CHIEF JUSTICE


December 21, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                3